DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


2.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,755,254 and claim 1 of U.S. Patent No. 9,589,290.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are just minor issues of terminology or well-known matters that would be obvious to one of ordinary skill in the art modify.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not 

A system configured to:

determine that a user device is in proximity of a merchant device;

determine that a user associated with the user device has at least one item preference
corresponding to a class of products offered for sale by a merchant associated with the merchant
device, the payment service operating independently of the merchant and each of the merchant
and the user having a corresponding registered profile with the payment service, the
corresponding profile of the user having the item preference stored therein; and

send a message to the merchant device including the at least one item preference for
display on the merchant device in relation to a transaction between the user and the merchant and
to be automatically applied to the transaction.


This is considered to be certain methods of organizing human activity, in particular, the fundamental economic practice of applying customer preferences to an ordered item in a transaction.  
Regarding independent claim 21, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a processor and memory) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular 
Regarding independent claim 21, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use memory and processors to store and execute computer readable instructions. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 8,417,377) in view of Ramalingam et al. (US 8,135,624) and official notice.
	Regarding claim 21, Rothschild discloses a system including a memory and a processor having computer readable media (see Fig. 1) with instructions that cause the processor to determine that a user associated with a user device has an item preference for a class of products sold by a merchant wherein the merchant and user have registered profiles on the system (abstract, Figs. 3, 5, col. 2 line 28-40, 65+, col. 5 lines 3-5, 23-40, consumer makes first purchase of a product and provides preferences to remote server 104, consumer has stored profile on server, merchant has stored information on server) and send the item preferences to a merchant device for display and application in relation to an item for purchase in a transaction between the user and merchant (Fig. 5, col. 2 line 48-50, col. 5 line 52-54, col. 8 line 33-36, consumer's item preferences are retrieved and transmitted to terminal for current purchase, product preferences may appear on display of dispenser).
The system of Rothschild differs from the claimed invention in that the system is not shown to be for a payment service and it does not show determining that a user device is in proximity of a merchant device. 
Ramalingam discloses a system for applying user preferences in a transaction (see abstract) which determines that a user device is in proximity to a merchant device (abstract, Fig. 5, claim 1, detecting that a user mobile device is within a predetermined proximity of a merchant).

The examiner gives official notice that it is well-known for various independent entities to remotely store and provide customer and/or merchant related information, including a payment service.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Rothschild so that the system is for a payment service, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to provide an efficient means for accessing various customer and/or merchant information for a transaction from a single source.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627